 Case: 3:20-cv-00180-TMR-MRM Doc #: 2 Filed: 05/12/20 Page: 1 of 4 PAGEID #: 18




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON

RYAN DILLON,

                        Petitioner,                 :   Case No. 3:20-cv-180

        - vs -                                          District Judge Thomas M. Rose
                                                        Magistrate Judge Michael R. Merz

RON ERDOS, Warden,
 Southern Ohio Correctional Facility,
                                                    :
                        Respondent.


                       REPORT AND RECOMMENDATIONS


        Petitioner Ryan Dillon brought this habeas corpus action pro se pursuant to 28 U.S.C. §

2254 to obtain relief from his conviction in the Clark County Common Pleas Court on charges of

murder, tampering with evidence, and receiving stolen property.

        Although Petitioner has named the Ohio Department of Rehabilitation and Corrections as

Respondent, the correct respondent is the Warden of Petitioner’s place of confinement, Ron Erdos.

Warden Erdos is substituted as Respondent and the caption is ordered amended as set forth above.

        All habeas corpus cases filed at the Dayton location of court are referred to the undersigned

under General Order Day 13-01.

        Under Rule 4 of the Rules Governing § 2254 Cases, the clerk must promptly forward the

petition to a judge under the court’s assignment procedure, and the judge must promptly examine

it. If it plainly appears from the petition and any attached exhibits that the petitioner is not entitled

to relief in the district court, the judge must dismiss the petition and direct the clerk to notify the

petitioner.

                                                   1
    Case: 3:20-cv-00180-TMR-MRM Doc #: 2 Filed: 05/12/20 Page: 2 of 4 PAGEID #: 19




Litigation History



         In Clark County Common Pleas case 12-362, Dillon was sentenced on February 20, 2014,

to eighteen years to life in imprison after his conviction by a jury on charges of murder, tampering

with evidence, and receiving stolen property (Petition, ECF No. 1, PageID 1 1).

         Dillon appealed to the Ohio Court of Appeals for the Second District. That court reversed

and remanded the case. State v. Dillon, 2016-Ohio-1561 (Ohio App. 2nd Dist. Apr.15, 2016). After

re-sentencing, Dillon again appealed and this time the Second District modified the trial court

judgment but affirmed that judgment as modified. State v. Dillon, 2017-Ohio-309 (Ohio App. 2d

Dist. Jan. 27, 2017). It is this modified sentence (15 years to life in prison for purposeful murder

consecutive to two concurrent terms of 18 months in prison for receiving stolen property and three

years in prison for evidence tampering) that Dillon challenges here.

         Dillon apparently did not appeal to the Supreme Court of Ohio from this decision.

Although he claims that he did, the Lexis database shows no appeal to the Supreme Court from

either Second District decision. The public docket of the Supreme Court also shows no case with

Dillon’s name. Dillon does not claim in the Petition to have filed any other applications for relief

to any state court.




1
  When any document is filed with this Court, the Court’s electronic filing system affixes a unique Page Identification
Number in the upper right hand corner of every page. The attention of the parties is directed to this Magistrate Judge’s
Standing Order of May 8, 2014, which provides in pertinent part “All references to the record in this Court must be to
the filed document by title, docket number, and PageID reference. (E.g., Defendant’s Motion to Dismiss, Doc. No.
27, PageID ___.) The large majority of cases before this Magistrate Judge are habeas corpus cases with large state
court records and correct citation to the record is critical to judicial economy. Therefore, nonconforming filings will
be stricken.”

                                                           2
 Case: 3:20-cv-00180-TMR-MRM Doc #: 2 Filed: 05/12/20 Page: 3 of 4 PAGEID #: 20




                                           Analysis



       In 1996 the Congress enacted the Antiterrorism and Effective Death Penalty Act of 1996

(Pub. L. No 104-132, 110 Stat. 1214)(the "AEDPA") which provided for the first time a statute of

limitations in habeas corpus cases. As codified 28 U.S.C. § 2244(d) provides:

               (1) A 1-year period of limitation shall apply to an application for a
                   writ of habeas corpus by a person in custody pursuant to the
                   judgment of a State court. The limitation period shall run from
                   the latest of —

                       (A) the date on which the judgment became final by
                       the conclusion of direct review or the expiration of
                       the time for seeking such review;
                       (B) the date on which the impediment to filing an
                       application created by State action in violation of the
                       Constitution or laws of the United States is removed,
                       if the applicant was prevented from filing by such
                       State action;
                       (C) the date on which the constitutional right asserted
                       was initially recognized by the Supreme Court, if the
                       right has been newly recognized by the Supreme
                       Court and made retroactively applicable to cases on
                       collateral review; or
                       (D) the date on which the factual predicate of the
                       claim or claims presented could have been
                       discovered through the exercise of due diligence.

               (2) The time during which a properly filed application for State post-
               conviction or other collateral review with respect to the pertinent
               judgment or claim is pending shall not be counted toward any period
               of limitation under this subsection.


       Because Dillon did not appeal to the Supreme Court of Ohio from the second decision of

the court of appeals in his case, his conviction became final on direct appeal forty-five days after

the Second District’s last decision because that is the deadline for appealing. That would have

been March 13, 2017. The statute of limitations began to run on that date and expired one year


                                                 3
 Case: 3:20-cv-00180-TMR-MRM Doc #: 2 Filed: 05/12/20 Page: 4 of 4 PAGEID #: 21




later on March 14, 2018. Dillon did not file his Petition in this Court until May 11, 2020. At

question 18 of the Petition, he attempts to excuse this delay by blaming ineffective assistance of

counsel.   However, Dillon’s right to counsel under the Sixth Amendment ceased with the

conclusion of his direct appeal.



Conclusion



       Based on the above analysis, it is respectfully recommended that the Petition herein be

dismissed with prejudice as barred by the statute of limtations. Because reasonable jurists would

not disagree with this conclusion, it is also recommended that Petitioner be denied a certificate of

appealability and that the Court certify to the Sixth Circuit that any appeal would be objectively

frivolous and should not be permitted to proceed in forma pauperis.



May 11, 2020.

                                                            s/ Michael R. Merz
                                                           United States Magistrate Judge




                            NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Because this document is being served by mail, three days are added under
Fed.R.Civ.P. 6. Such objections shall specify the portions of the Report objected to and shall be
accompanied by a memorandum of law in support of the objections. A party may respond to
another party’s objections within fourteen days after being served with a copy thereof. Failure to
make objections in accordance with this procedure may forfeit rights on appeal.


                                                 4
